     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA              )
                                      )
v.                                    ) Crim No. 1:18CR10261
                                      )
JAMES HARDY                           )

             DEFENDANT’S SENTENCING MEMORANDUM

                              BACKGROUND

      James Hardy is a 52-year-old man accused of selling 3.3 grams of

cocaine base and 5 grams of fentanyl. Mr. Hardy is a low-end “street-

level” drug dealer. He has struggled with substance abuse himself since

age 13 and has historically sold drugs to feed his own drug addiction.

      Mr. Hardy has been exposed to substance abuse his entire life. His

mother was an alcoholic and ultimately died as a result of complications

from her alcoholism. Mr. Hardy himself started abusing substances at

age 13. He suffers from a litany of health problems, including high blood

pressure, hypertension, respiratory problems, diabetes and sleep apnea.

Recently, medical services found a nodule on his lung that is being

monitored to make sure that it does not increase in size.

      For the reasons that follow, Mr. Finch submits that a sentence of 15

months imprisonment, with a one-year period of supervised release that

includes specific conditions to address his ongoing substance-abuse

problems is consistent with the factors set forth in 18 U.S.C. § 3553 (a)

and will result in a sentence that is sufficient, but not greater than
      Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 2 of 8



necessary, to effectuate the purposes of sentencing. United States v.

Kimbrough, 128 S.Ct. 558 (2007); United States v. Booker, 125 S.Ct. 738

(2005); United States v. Martin, 520 F.3d 87 (1st Cir. 2008); United States

v. Rodriguez, 527 F.3d 221 (1st Cir. 2008).

                                ARGUMENT

       The Sentencing Guidelines are no longer binding on the Court.

United States v. Booker, 125 S.Ct. 738 (2005). Instead, under 18 U.S.C. §

3553 (a), the Court should impose a sentence that is “sufficient but not

greater than necessary” to achieve the four purposes of sentencing set

forth in Section 3553(a)(2). In so doing, a sentencing court “may not

presume that the Guidelines range is reasonable” but, instead must,

using the factors set forth in § 3553 (a), “make an individualized

assessment based on the facts presented.” Gall v. United States, 128

S.Ct. 586, 596 (2007). Thus, district courts are now permitted to and, in

the appropriate case, directed to consider whether disagreement with the

Sentencing Commission’s underlying policy results in a sentence that is

unreasonably high. Kimbrough, supra, 128 S.Ct. at 575; United States

v. Boardman, 528 F.3d 86 (1st Cir. 2008); Martin, supra, 520 F.3d at 93-

94.

       The First Circuit has stressed that Kimbrough requires a “more

holistic inquiry” than simply relying on the sentencing guidelines and

that “section 3553 (a) is more than a laundry list of discrete sentencing

factors; it is, rather, a tapestry of factors, through which runs the tread



                                      2
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 3 of 8



of an overarching principle.” United States v. Yonathan Rodriguez, 527

F.3d 221, 228 (1st Cir. 2008). That overarching principle is to “impose a

sentence sufficient but not greater than necessary.” Id. In reaching a

decision on what constitutes an appropriate sentence, the district court

should “consider all the relevant factors” and “construct a sentence that

is minimally sufficient to achieve the broad goals of sentencing.” Id.

(Emphasis added).

        In this case, a sentence of 15 months is at the low end of the

sentencing guidelines and would serve the interests of justice, if his drug

weight were calculated at 8 grams or less. His combined drug weight

under the Drug Analysis Reports provided by the government is 8.3

grams, which is only .3 grams from the dividing line of 8 grams. This

changes the Total Offense Level from 12 to 13 and results in an

additional period of incarceration of 9 months for such a small amount of

drugs in a single street-level sale. Specifically, the range on the

Guidelines table is 24-30 months for Offense Level 13, and only 15-21

months for Offense Level 12 with Mr. Hardy’s History Level of IV.

   1.      The Nature and Circumstances of the Offense and the
           History and Characteristics of the Offender

           (a) Nature and Circumstances of Offense

        The offense conduct here arises from largely from drug addiction.

Mr. Hardy has struggled with substance abuse and addition since age 13.

He was arrested for selling 3.3 grams of cocaine base and 5 grams of

fentanyl. In his past, he has always been a low-level “street-level” drug


                                      3
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 4 of 8



dealer who has sold drugs in order to support his own drug habit.

Although Mr. Hardy was not using narcotics at the time of his arrest, he

was abusing alcohol, ironically while being prescribed and taking Vivitrol.

Mr. Hardy has grown up under the shadow of substance abuse

highlighted by a mother who ultimately died from alcoholism. He has a

host of health problems, many of which are related to and complicated by

his substance-abuse problems.

      Although it in no way excuses his conduct, it helps to put his

conduct into perspective by examining some of the details of his charged

offense. He sold relatively small amounts of cocaine base and fentanyl to

Jamin Smith, who was his life-long friend from when they were 7 years

old. Mr. Smith hounded him, calling him 27 times to sell him drugs, with

Mr. Hardy refusing to do until he finally relented after the 27th request.

Mr. Smith was not only his personal friend, but a friend of the family and

a friend to Mr. Hardy’s son. He truly regrets caving in to the persistent

pattern of requests, allowing his judgment to give way to his empathy for

his friend’s unabated drug cravings.

         (b) Hardy’s History and Circumstances

      Mr. Hardy is a 52-year-old man whose criminal record reflects a

history of low-level drug dealing. He has grown up in an environment

where substances were abused and has himself struggled with addiction

since he was 13 years old. Substance abuse has led to the loss of his

mother and to his own health problems.



                                       4
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 5 of 8



        Mr. Hardy has a number of positive goals. He wants to return to

inpatient drug treatment at the Hope House upon his release to ensure his

sobriety. Before his arrest, he had completed the Askia Academy drug

program and had graduated to the John Flowers Recovery Home half-way

house and was doing out-patient drug treatment. He had even started

volunteering his time and was helping to do program commitments at the

Boston Medical Center and the Suffolk County House of Correction. He

likes helping to get other people clean and sober of their addictions.

Another of his goals is to complete the coursework to become a licensed

Drug Addiction Counsellor at the University of Massachusetts in Boston.

He had applied for admission to this coursework, but it was derailed by

his arrest. He is also working hard to improve his credit score with the

future hope of one day being able to open his own sober house. Prior to

his arrest, he was working full-time hours through the Cystic Fibrosis

Foundation as a Personal Care Aide and driving patients to their

appointments. Besides being noble work, it provided stable, honest work

and substantial job skills upon which he can rely after his release.

        Given his history and the nature of the offense at issue, a sentence

of 15 months will be sufficient, but not greater than necessary, to

effectuate the sentencing goals of 18 U.S.C. § 3553 (a).

   2.      The Need for the Sentence Imposed to Promote Certain
           Statutory Objectives:

             (A)   to reflect the seriousness of the offense, promote
                   respect for the law, and provide just punishment for
                   the offense


                                       5
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 6 of 8




      The offense conduct here relates to the sale of 3.3 grams of cocaine

base and 5 grams of fentanyl. A sentence of 15 months will fairly balance

the nature of his offense with his history and take into consideration his

extremely disadvantaged youth.

            (B)   to afford adequate deterrence to criminal conduct

      Mr. Hardy is struggling with drug and alcohol addiction and with a

pattern of relapses. He has historically sold drugs to feed his own

addiction. Mr. Hardy wishes to be free from the devastating effects of

addiction, but has been fighting a losing battle against his addiction.

Substance abuse not only took away his mother, but has severely

complicated his own health. His only desire at this point after his release

is to have the opportunity to achieve sobriety again through an intensive

in-patient drug program with the profound hope that this time his sobriety

will be long lasting. Mr. Hardy is hoping to enter the Hope House upon

his release from prison. The Hope House is a certified and widely-

respected program among all of the courts in Massachusetts and combats

drug addiction through a number of prongs, including group therapy,

individual therapy, relapse education classes and counselling. He further

hopes to be able to go back to helping other addicts achieve their own

sobriety. As a matter of general deterrence, the efficacy of a sentence

longer than 15 months is unsupported.

      c)    A Compassionate and Fair Sentence is Consistent with
      the Factors Set Forth in 18 U.S.C. § 3553 (a) and Will Result in


                                      6
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 7 of 8



      a Sentence that is Sufficient, but Not Greater than Necessary,
      to Effectuate the Purposes of Sentencing

      The Court has broad discretion to craft a sentence consistent with

the sentencing goals expressed in 18 U.S.C. § 3553 (a). Martin, supra,

520 F.3d at 88-96 (approving 91 month downward variation from career

offender guideline; “Kimbrough…opened the door for a sentencing court

to deviate from the guidelines in an individual case even though that

deviation seemingly contravenes a broad policy pronouncement of the

Sentencing Commission.”) See also U.S. v. Bryant, 571 F.3d 147, 153

(1st Cir. 2009)(§ 3553 (a) (factors, in context of “enormous” disparity

between career offender and otherwise applicable guideline, justified

variance). That discretion is at its apex where a particular guideline

appears poorly supported empirically, perhaps suggesting an abdication

of the Sentencing Commission’s institutional role; in such a case the

sentencing court’s institutional advantage makes it far better suited to

craft a just sentence. Kimbrough, supra 128 S.Ct. at 567, 574. See also

Gall, 128 S.Ct. at 598 (recognizing institutional advantage of experienced

district court judges who “see so many more Guidelines sentences than

appellate courts do”)(citing Koon v. United States, 518 U.S. 81 (1996)).

      This Court should consider imposing a sentence of no higher than

15 months imprisonment and one year of supervised release.

                               CONCLUSION

      For the foregoing reasons, this Court should impose a sentence of

15 months imprisonment with a one-year period of supervised release


                                     7
     Case 1:18-cr-10261-RGS Document 23 Filed 04/04/19 Page 8 of 8



with the specific conditions that mandate in-patient treatment for drug

addiction at the Hope House.

                                            Respectfully Submitted,
                                            James Hardy
                                            By his counsel,



Date: 4/4/2019                              /s/ Paul J. Davenport_______
                                            Paul J. Davenport, Esq.
                                            BBO #639821
                                            Jeruchim & Davenport, LLP
                                            50 Congress St., Suite 615
                                            Boston, MA 02109
                                            (617) 720-6047




                       CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing on April 4, 2019.

Date: 4/4/2019                              /s/ Paul J. Davenport_______
                                            Paul J. Davenport, Esq.




                                     8
